Citation Nr: 0411321	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-08 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) that denied, in pertinent part, 
service connection for hypertension.  In August 2003, a hearing 
was held before the undersigned Veterans Law Judge.  The veteran 
has been represented by the Veterans of Foreign Wars of the United 
States throughout this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans' Affairs 
(VA) will notify the veteran if further action is required on his 
part.

The veteran may have raised the issues of entitlement to service 
connection for bilateral hearing loss disability and bilateral 
tinnitus at a January 2002 VA clinical visit.  The issues are 
referred to the RO for appropriate development.


REMAND

The Board notes that the veteran submitted private clinical 
reports dated from December 1976 to January 1999.  The veteran has 
not waived RO consideration of the additional evidence.  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit) has invalidated the regulation which empowered the Board 
to consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representative.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

A November 2000 VA clinical note reflects that the veteran was 
hospitalized at Charter Forest Hospital for twenty-eight days.  In 
the August 2003 hearing before the undersigned, the veteran 
indicated that R. Smith, M.D., Dr. Tyas, and Dr. Cohen at the 
Willis Knighton Medical Center treated his hypertension.  The 
veteran also testified that he was afforded post-service physical 
examinations during his long employment with Delta Airlines.  
Clinical documentation of the cited treatment and reports of the 
physical examinations are not of record.  VA should obtain all 
relevant VA and private records that could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990).

At the August 2003 hearing, the veteran asserted that his 
hypertension was incurred during active service or is secondary to 
his service-connected posttraumatic syndrome disorder (PTSD).  The 
veteran was not afforded VA compensation examination to determine 
the relationship, if any, between his hypertension and the 
traumatic events he experienced during active service or his 
service-connected PTSD.  Given the veteran's assertions, the Board 
finds that VA compensation examination providing such a 
determination would be helpful.  VA's statutory duty to assist the 
veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

The statutes and regulations governing the adjudication of claims 
for VA direct that, upon receipt of a complete or substantially 
complete application, VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate his claim.  VA 
shall make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The VCAA 
notices provided to the veteran are deficient.  The notices failed 
to inform the veteran of the evidence needed to support his claim 
for service connection for hypertension and what actions he needed 
to undertake.  The Federal Circuit has invalidated the regulations 
which empowered the Board to issue written notification of the 
VCAA to appellants.  Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).


Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file and ensure that all 
notification and development action required by the VCAA is 
completed.  In particular, the RO should ensure that the 
notification requirements and development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003) are fully met.  

2. The RO should contact the veteran and request that he provide 
reports of his post-service physical examinations.  The RO should 
also request that he provide information as to all treatment of 
his hypertension, including the names and addresses of all health 
care providers, clinics, and hospitals, and the approximate dates 
of treatment.  This should include a request to provide the 
information needed to obtain records from his employers at Delta 
Airlines and their subsidiary, United Southeast Airlines (or 
possibly Atlantic Southeast Airlines).  Copies of all employee 
medical records and examination reports should be retrieved from 
these sources.  Upon receipt of the requested information and the 
appropriate releases, the RO should contact Dr. Smith, Dr. Tyas, 
Dr. Cohen, the Willis Knighton Medical Center, Charter Forest 
Hospital, and all other identified health care providers and 
request that they forward copies of all available clinical 
documentation pertaining to treatment of the veteran, which is not 
already of record, for incorporation into the claims file.  


3. The RO should then request that copies of VA clinical 
documentation, which is not already of record, pertaining to the 
veteran's treatment of hypertension be forwarded for incorporation 
into the record.

4. After the additional medical records have been received, the RO 
should schedule the veteran for VA compensation examination to 
determine the current nature and severity of his hypertension.  
Send the claims folder to the examiner for review.  The 
examination report should specifically state that such a review 
was conducted.  

The examiner should advance an opinion addressing the following 
questions:  Is it more likely than not (i.e., probability greater 
than 50 percent); at least as likely as not (i.e., probability of 
50 percent); or less likely than not (i.e., probability less than 
50 percent) that any identified hypertension had its onset during 
active service; is etiologically related to his service-connected 
PTSD; or is in any other way causally related to his active 
service?   

5.  The RO should then readjudicate the veteran's entitlement to 
service connection for hypertension.  If the benefit sought on 
appeal remains denied, the veteran and his accredited 
representative should be issued a supplemental statement of the 
case (SSOC) which addresses all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered, since the issuance of 
the statement of the case.  The veteran and his accredited 
representative should be given the opportunity to respond to the 
SSOC.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).




